SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1038
CA 12-02139
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND SCONIERS, JJ.


MARK A. LICCIARDI, INDIVIDUALLY AND AS A CITY OF
ROCHESTER FIREFIGHTER, PLAINTIFF-APPELLANT,

                    V                               MEMORANDUM AND ORDER

CITY OF ROCHESTER, CITY OF ROCHESTER FIRE
DEPARTMENT, JOHN CAUFIELD, INDIVIDUALLY AND AS
CITY OF ROCHESTER FIRE CHIEF, SALVATORE MITRANO,
III, INDIVIDUALLY AND AS EXECUTIVE DEPUTY CHIEF,
MARTIN MCMILLIAN, INDIVIDUALLY AND AS LINE
DEPUTY FIRE CHIEF, RICHARD YACKEL, INDIVIDUALLY
AND AS BATTALION CHIEF, KEVIN CADY, INDIVIDUALLY
AND AS A CITY OF ROCHESTER FIRE LIEUTENANT,
MAUREEN HOPE, INDIVIDUALLY AND AS FIRE DEPARTMENT
CASE MANAGER, AND SUSAN WALZ, INDIVIDUALLY AND AS
VICE PRINCIPAL OF NORTHSIDE ELEMENTARY SCHOOL IN
THE FAIRPORT SCHOOL DISTRICT,
DEFENDANTS-RESPONDENTS.


EMMELYN LOGAN-BALDWIN, ROCHESTER, FOR PLAINTIFF-APPELLANT.

THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (J. RYAN HATCH OF
COUNSEL), FOR DEFENDANT-RESPONDENT SUSAN WALZ, INDIVIDUALLY AND AS
VICE PRINCIPAL OF NORTHSIDE ELEMENTARY SCHOOL IN THE FAIRPORT SCHOOL
DISTRICT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered June 11, 2012. The order denied the motion
of plaintiff for leave to renew or reargue the motion of defendant
Susan Walz, individually and as Vice Principal of Northside Elementary
School in the Fairport School District, to dismiss the complaint
against her and seeking to compel disclosure from Walz.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
affirmed without costs.

     Memorandum: Plaintiff appeals from an order denying his motion
for leave to renew or reargue the motion of defendant Susan Walz,
individually and as Vice Principal of Northside Elementary School in
the Fairport School District, to dismiss the complaint against her and
seeking to compel disclosure from Walz. Plaintiff offered no new
facts in support of that part of the motion seeking leave to renew or
reargue, but merely argued that Supreme Court had misapprehended the
                                 -2-                          1038
                                                         CA 12-02139

law and therefore reached the wrong conclusion with respect to the
prior motion. That part of the motion, therefore, was in fact only a
motion for leave to reargue, the denial of which is not appealable
(see Mugabo v City of Buffalo, 94 AD3d 1577, 1577). Inasmuch as the
complaint against Walz had been dismissed, the court properly denied
as moot that part of the motion seeking to compel disclosure from her
(see Kinney & Kinsella, Inc. v NEI Fashions, LLC, 85 AD3d 514, 515).




Entered:   November 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court